DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered.
 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-19 directed to an invention non-elected without traverse.  Accordingly, claims 17-19 have been cancelled. See Examiner’s Amendment below.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Bruggerman on August 20, 2021.

The application has been amended as follows: 

Claim 1 last paragraph:


shape 
from said contact perimeter shape towards said top portion, wherein said contact
perimeter shape comprises a curved portion intersecting said concave interior and a single straight portion that is exterior to said concave interior and connects with said curved portion.

Claim 11 line 3:
longitudinal axis, said body [[and]] having a proximal end

Cancel Claims 17-19.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, a movable head having the contact perimeter shape with the curved portion and single straight portion as claimed. Kloss 2008/0195159 in view of Biedermann US 2008/0147129 disclose the claimed invention as discussed in the office action mailed on 2/4/2021 but Kloss lacks “said contact perimeter shape comprises a curved portion intersecting said concave interior and a single straight portion that is exterior to said 
Claim 11 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, that each of the distal and proximal components define a portion of the distal end opening perimeter as claimed. Kloss 2008/0195159 in view of Biedermann US 2008/0147129 and Doherty US 2005/0154391 disclose the claimed invention (see previous rejection mailed on 2/4/2021) but lacks that each of the distal and proximal components define a portion of the distal end opening perimeter as claimed. In Doherty, only one of the components define the distal end opening not both. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773